Citation Nr: 1102059	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional renal disability as a result of treatment at a VA 
Medical Center (VAMC).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional eye disability as a result of treatment at a VA 
Medical Center (VAMC).

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional pulmonary disability as a result of treatment at a 
VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 to November 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO.  

The Veteran testified at a hearing that was held at the RO in 
April 2009.

The Board remanded the case to the RO for additional development 
of the record in June 2010.  

In April 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.



REMAND

In November 2010, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veteran Affairs for Charleston Area Medical Center 
(CAMC) to the AMC.  The CAMC treatment records pertain to the 
Veteran's cardiac bypass surgery.  

The Veteran testified that he was prescribed Amiodarone by a 
private physician after undergoing his cardiac bypass surgery.  
He further claimed that this medication led to the development of 
chronic renal failure, cataracts and corneal dystrophy and 
pulmonary disability.  

VA has an affirmative duty to obtain the evidence it reasonably 
can that is necessary to substantiate the claim.  As these 
treatment records are highly relevant, efforts must be made to 
obtain these records before these issues can be adjudicated. 

The September 2010 VA examiners should be given an opportunity to 
review any newly obtained treatment records and provide addendums 
to previously drafted VA examination reports.  Green v. 
Derwinski, 1 Vet. App. 121 (1991), (VA's duty to assist includes 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associated with the 
claims file, which have treated him for his 
renal disability, eye disability and 
pulmonary disability or treated him 
following his cardiac bypass surgery.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  Specifically, the Veteran should 
be asked to provide information regarding 
the private physician who initially 
prescribed Amiodarone to the Veteran in 
2006.

The RO should take appropriate steps to 
obtain treatment records from CAMC 
pertaining to the Veteran's cardiac bypass 
surgery in December 2006.  

If the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  Following the receipt of any treatment 
records from CAMC and the private 
physician, the examiner who conducted the 
September 2010 Optometry Compensation and 
Pension examination and the examiner who 
conducted the September 2010 General 
Medicine Compensation and Pension 
examination should be asked to provide 
opinions as to whether the Veteran has 
additional renal, eye and pulmonary 
disability that resulted from the failure 
of VA treatment providers to discontinue 
Amiodarone prior to January 2008.  

It is imperative that the examiners review 
the evidence in the claims folder, 
including any newly acquired treatment 
records from CAMC or the Veteran's private 
physician, a complete copy of his REMAND, 
and acknowledge such review in the 
examination report. 

The examiners should also comment on 
whether any residuals or additional 
disability represents a necessary 
consequence of, or whether it was an event 
not reasonably foreseeable as a result of, 
the failure of VA treatment providers to 
discontinue Amiodarone prior to January 
2008.  

In rendering an opinion, the examiner 
should reference, as appropriate, the 
Veteran's medical records. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached, 
in a legible report.

3.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO should 
readjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative a fully 
responsive Supplemental Statement of the 
Case and afford them the appropriate 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


